Citation Nr: 0636413	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-18 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to increased ratings for right knee arthritis, 
currently assigned "staged" ratings of 0 percent prior to 
December 14, 2004 and 10 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1952 to April 1956, and from January 1966 to March 1974.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Winston-
Salem, North Carolina Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
right knee degenerative arthritis, rated noncompensable.  In 
November 2004, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is of record.  
This case was before the Board in February 2005, when it was 
remanded for further development.  An August 2005 rating 
decision increased the rating for the right knee to 10 
percent, effective December 14, 2004.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, both "stages" of the rating are for 
consideration.  


FINDINGS OF FACT

1.  Prior to September 16, 2002, the veteran's right knee 
arthritis was manifested by subjective complaints only; 
limitation of motion or instability was not shown.

2.  From September 16, 2002 until December 14, 2004, the 
veteran's service connected right knee disability was 
manifested by X-ray confirmed arthritis with painful motion; 
a compensable level of limitation of flexion or extension and 
instability were not shown.  

3.  From December 14, 2004, the veteran's right knee 
arthritis is manifested by limitation of extension to 10 
degrees (with no compensable limitation of flexion) and 
slight (but not greater) instability. 





CONCLUSIONS OF LAW

The veteran's service connected right knee disability 
warrants "staged" ratings of 0 percent prior to September 
16, 2002; 10 percent from that date through December 13, 
2004; and 20 percent (combined, based on a formulation of 10 
percent for instability under Code 5257 and 10 percent for 
limitation of extension under Code 5261) from December 14, 
2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5003, 5257, 5260, 
5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.		Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, statutory notice has served its 
purpose, and its application is no longer required because 
the claim has been substantiated.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Regardless, a March 2003 statement 
of the case (SOC), an August 2005 supplemental SOC (SSOC) and 
an October 2005 rating decision provided the text of 
applicable regulations and explained what the evidence 
showed.  The veteran has had full opportunity to participate 
in the adjudicatory process; he is exercising his right to 
appeal the staged ratings assigned/pursue higher ratings.  He 
is not prejudiced by any notice deficiency that might have 
occurred earlier.

The veteran's service medical records, VA treatment records 
and pertinent private medical reports have been secured.  VA 
has arranged for the veteran to be examined.  He has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  

B.		Factual Background

The August 2002 rating decision awarded service connection 
for right knee arthritis based on a finding that such 
disability was secondary to a service connected left femur 
fracture.  

On May 2002 examination on behalf of VA, the veteran reported 
he had been having pains in his right knee for the past eight 
to ten years.  He reported episodes of locking and swelling 
in the right knee 14 to 16 times per year.  He stated that 
the occasional sharp pains made it impossible for him to walk 
or to put weight on his right knee.  Physical examination 
revealed no signs of recurrent subluxation, joint effusion or 
locking.  Range of motion was normal (0 to 140 degrees) 
without pain.  Drawer and McMurray tests were normal.  X-ray 
of the right knee showed mild changes.  The diagnosis was 
degenerative arthritis of the right knee.

A September 16, 2002 VA treatment report notes the veteran 
was seen for increasing pain in both knees (right knee 
greater than the left knee).  He reported he could not walk 
any distance, climb steps or stand in one position too long 
without pain.  Physical examination revealed increased 
crepitus in the right knee with limited range of motion with 
pain and possible loose bodies.  X-ray showed mild 
tricompartmental osteoarthritis of the right knee, no acute 
findings.

A September 27, 2002 VA orthopedic consultation report notes 
the veteran's complaints of increasing pain in the right 
knee.  He indicated that his knees were tight, and that he 
had to stop exercising because of increasing right knee pain.  
Physical examination revealed full range of motion of the 
right knee, mild right knee varus deformity, no instability, 
mild tenderness, Drawer and McMurray tests were negative.  X-
ray showed mild sclerosis and narrowing of the right knee 
with early patellar femoral spur.  The examiner opined that 
something needed to be done to improve the veteran's pain so 
that he could get back to his exercise program.

An October 2004 statement from the veteran's family 
physician, D.H., MD, indicated the veteran's right knee pain 
and swelling were worsening.  He reported that the symptoms 
were no longer adequately controlled with conservative 
measures.  He noted that the veteran now had to use a cane to 
walk and obtained only partial relief with stronger 
medicines.

A November 2004 X-ray revealed new knee joint effusion and 
possible large Baker's cyst of the right knee since September 
16, 2002; degenerative joint disease involved the medial 
compartment of the right knee.

A December 14, 2004 VA medical report notes the veteran's 
complaints of severe right knee pain.  He indicated he could 
no longer walk any distance without pain.  Physical 
examination revealed right knee stress-valgus pain, medial 
joint opening tenderness, and palpable Baker's cyst.  Range 
of motion of the knee was from 10 to 110 degrees, the 
examiner was unable to perform McMurrays due to guarding.  
The assessment was right knee osteoarthritis with medial 
joint greater than the remaining compartments and with laxity 
medially.  The veteran was given an off loading brace for the 
right knee.




C.		Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Arthritis shown by X-ray findings is rated based on 
limitation of motion of the affected part under the 
appropriate code for the affected joint.  When there is 
arthritis with at least some limitation of motion, but which 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each major 
joint.  38 C.F.R. § 4.71a, Codes 5003, 5010.

Limitation of flexion is rated 0 percent when limited to 60 
degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71, Code 5260.

Limitation of extension is rated 0 percent when limited to 5 
degrees, 10 percent when limited to 10 degrees, 20 percent 
when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Code 
5261.

Recurrent subluxation or lateral instability of a knee is 
rated 10 percent when slight, 20 percent when moderate, and 
30 percent when severe.  38 C.F.R. § 4.71, Code 5257.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   
Any reasonable doubt is to be resolved in the claimant's 
favor.  38 C.F.R. § 3.102.  

As was noted above, since the instant appeal is from the 
initial rating assigned with the grant of service connection, 
"staged" ratings must be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The RO has assigned 
"staged" ratings in this case, and each "stage" of the 
ratings is for consideration.

A compensable rating prior to December 14, 2004

Prior to September 16, 2002, X-rays showed the veteran had 
right knee arthritis.  However, despite the veteran's 
subjective complaints to the contrary, objective evidence 
(essentially the report of a May 2002 VA examination) 
reflected that the veteran had full, painless, motion of the 
right knee, and that there was no instability (tests for 
laxity were negative).  Consequently, there is no basis for 
assigning a compensable rating for the service connected 
right knee disability under any of the applicable criteria, 
to include Codes 5003, 5257, 5260, 5261.  

However, when the veteran was seen on September 16, 2002 it 
was noted that that there was limited range of motion of the 
right knee with possible loose bodies.  Such findings, 
together with the previous X-ray confirmation of arthritis 
warrant a 10 percent, but no higher rating under Code 5003.  
A higher rating with consideration of other diagnostic codes 
is not warranted, because compensable level limitations of 
flexion and extension and instability were not shown prior to 
December 14, 2004.  

Rating from December 14, 2004

On December 14, 2004 VA evaluation of the right knee, it was 
reported that right knee range of motion was from 10 to 110 
degrees.  The limitation of extension to 10 degrees warrants 
a 10 percent rating under Code 5261.  A separate compensable 
rating for limitation of flexion is not warranted, as 
limitation of flexion to 110 degrees is noncompensable under 
Code 5260.  The December 14, 2004 VA evaluation of the knee 
also found that a test for torn meniscus (McMurray's) could 
not be completed due to guarding; that the examiner found 
laxity medially; and that the veteran was provided an off-
loading brace for the right knee.  Such findings reflect 
slight, but not greater instability/subluxation, warranting a 
separate 10 percent rating under Code 5257.  Combining the 10 
percent rating for instability with the 10 percent rating for 
limitation of extension results in a 20 percent rating.  
38 C.F.R. § 4.25.  To warrant a rating in excess of 20 
percent, there would have to be greater instability or 
limitation of motion than shown or ankylosis of the knee 
(which is not shown).  


ORDER

Increased staged ratings of 10 percent from September 16, 
2002 and 20 percent (combined) from December 14, 2004 are 
granted for the veteran's service connected right knee 
disability, subject to the regulations governing payment of 
monetary awards



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


